NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL
                                       OF FLORIDA
                                       SECOND DISTRICT



DEVON FREEMAN,                         )
                                       )
             Appellant,                )
                                       )
v.                                     )         Case No. 2D19-823
                                       )
STATE OF FLORIDA,                      )
                                       )
             Appellee.                 )
                                       )

Opinion filed November 6, 2019.

Appeal from the Circuit Court for
Manatee County; Charles Sniffen,
Judge.

Richard J. Sanders, Assistant Public
Defender, Tampa, for Appellant.


PER CURIAM.


             Affirmed.


LaROSE, MORRIS, and ATKINSON, JJ., Concur.